 MONROE BUILDINGCONSTRUCTION TRADES COUNCIL295Monroe Building ConstructionTradesCouncil,AFL-CIOandJack W. Roye. Case 15-CC-426which have been duly considered. On the entire record, Ihereby make the following:March 24, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, ANDKENNEDYOn January 7, 1971, Trial Examiner A. NormanSomers issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision,Thereafter,Respondent filed exceptions to the Decision and asupporting brief and the General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby adopts as its Order therecommended Order of the Trial Examiner, andorders that Respondent,Monroe Building Construc-tion Trades Council,AFL-CIO,Monroe,Louisiana,its officers,agents, and representatives,shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMAN SOMERS, Trial Examiner: This case,involving an alleged violation by Respondent of Section 8(b) (4) (i) and (u) (B) of the Act, was submitted on astipulation providing for decision on stipulated facts by aduly designated Trial Examiner in lieu of a hearing and thetaking of testimony. The record consists of the Stipulation,the Charge (filed May 20, 1970), the Complaint and Noticeof Hearing (issued June 26, 1970), and the "Answer." (Noanswer was in fact filed, in view of the Stipulation.) TheGeneral Counsel and the Respondent have filed briefsFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSJackW. Roye, the Charging Party, is an individualengaged in Monroe, Louisiana, in the retail sale of fabricsand patterns. His gross volume of business exceeds $500,000a year and his annual receipt of materials from outside theState exceeds $50,000.W. B. Sanders is an individual operating as a generalcontractor in Louisiana, who, under contract with Roye,constructed a new building in Monroe for Roye. Sandersreceives at least $50,000 worth of materials a year from outof the State.Ryder Truck Lines is a motor freight carrier, whoseannual receipts for services in interstate transportationexceed $50,000.As stipulated, and hereby found, these three areemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The Factsas StipulatedEarlyin 1970 Sanders,under a contract with Roye madeinDecember,began construction of a new building forRoye in Monroe,Louisiana.The stipulation recites that "atall times material herein Respondent has been engaged in alabor dispute with Sanders"and "at no time material hereinhas Respondenthad anylabor disputes withRoye, Ryderor any other employer working on thejobsite."When the building was being constructed,Respondent,for 3 daysin January and from March24 to May 13,picketed thejobsitewithsigns reading:Employees of W. B.Sanders do not receive same wages,benefits,orworking conditions as do members ofMonroeBuildingConstructionTradesCouncil,AFL-CIO.On May13Roye informed Respondent that he hadaccepted the building as substantially completed (Royehaving so indicated to Sanders on May7). From May 13 to27 Respondent,while Roye's employees were at work in thebuilding, picketed it with signs reading:Thisbuilding wasbuilt byemployeeswho did notreceive the same wages,benefits,working conditions, asdo members of Monroe BuildingConstruction TradesCouncil,AFL-CIOAs noted,the sign from May 13 to 23, unlike the signwhen the building was under construction, did not mentionthe name of any employer.From May13 to 22,employees of Sanders continuedworking on the building,performing such tasks as minorfinishingworkand adjustments,but Respondent duringthat period did not know of Sanders'continuedactivity at189 NLRB No. 54 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe jobsite. During the 2 weeks of picketing from May 13on, employees of two carvers, Ryder on May 13 andanother carrier (Red Line Transfer Storage Co.) on May 21,appeared at the jobsite to make scheduled deliveries toRoye, but on observing the picket line, refused to make thedeliveries to Roye because of the picket sign.B.Discussion and ConclusionThe violation of Section 8(b)(4)(B) imputed to Respon-dent is not the picketing that occurred during construction,i.e.,prior to May 13, but the 2 weeks beginning May 13aftercompletion-at least afterRoye, the neutralemployer, informed Respondent that he had acceptedcompletion of the building by Sanders, the primaryemployer.The General Counsel's position is that thecompletion of the building did not end Respondent's labordispute and thus its picketing of the premises of Royeviolated the secondary boycott provision of the Act, in viewof Respondent's failure from May 13 on to comply with thelimitations imposed on picketing of the premises of aneutral or secondary employer, under the principles ofMoore Dry Dock.'If Sanders, during the mopping-up period from May 13to 22, could still be deemed to have been on the situs despiteRespondent's ignorance during those 9 days of the presenceof Sanders' employees, it was in default at least oflimitation (d) ofMoore Dry Dock, supra,fn. 1, in notnaming any employer with whom it had the dispute.2 Inany event, during the remainder of those 2 weeks, whenSanders was no longer at the Roye jobsite on any basis, ithad not met-as, in view of Sanders' total absence there, itcould not -any of the requirements ofMoore Dry Dock,and there was thus not even color of exemption fromSection 8(b)(4)(B) for the picketing of the premises of asecondary or neutral employer of the kind here involved.Respondent's defense, in substance, is that once Sandershad completed the building, Respondent needed noexemption from Section 8(b)(4) (B) because it was notapplicable, for there was no "primary" employer to whomRoye was "secondary" or any dispute about which Royewas "neutral." Then why did Respondent continue topicket Roye's building? Respondent explains:This latter picketing (from May 13 on) was not directedagainst Sanders nor was it directed against Roye. It wassimply an announcement to the public of the conditionsunder which the building had been built, nothing more,nothing less.Respondent asserts that in the light of the above not only isSection 8(b)(4)(B) not applicable, but Respondent addition-ally enjoys the protections of Section 8(d) of the Act andalso those of the First Amendment of the U. S.Constitution.Respondent cites not a single authority to support theiSailors Union of the Pacific (Moore Dry Dock),92 NLRB 547 The fourlimitationsimposed as a condition for being immune from liability underthe secondary boycott prohibition despite the fact that the picketing occurson secondary premises are that(id,at 549)(a) The picketing is strictly limited to times when the sit us of dispute islocated on the secondary employer'spremises,(b) at the time of thepicketing the primary,employer is engaged in its normal business attheruus,(c) the picketing is limited to places reasonably close to thelocation of theTitus,and (d)the picketing discloses clearly that thewide reaching propositions on which it bases its defense. Allone can vouch for in theassertionis that it was "nothingless." The assertion that it was "nothing more," disregardsthe line of authority over nearly 30 years, which has limitedthe holding inThornhill v. Alabama,310 U.S. 88 (1940), thatequated peaceful picketing with free speech as protected bythe U.S. Constitution. Under subsequent decisions virtuallyon the heels of theThornhillcase, the Supreme Courtrecognized that picketing carries an impact which tran-scends the language of the picket sign and is thus something"more than free speech."3 As a result, picketing could beconstitutionally enjoined or prohibited by governmentalauthority when the picketing provokes or tends to provokeevils or mischief, which it is within the purview of thegovernmental authority to try to prevent. This underlay theSupreme Court's unanimous decision inHughes v. SuperiorCourt,339 U.S. 460 (1950), where it upheld a State court'sinjunction of picketing of a store in support of a demand,which, if successful, would force the owner to apply a racialquota in staffing his help, in contravention of the State'spublic policy against "arbitrary discrimination upon thebasis of race and color alone (instead of on) individualqualification for the work to be done." The Supreme Courtheld that the State could lawfully act to prevent suchmischief, and that the fact that the picketing contained acommunication to the public was not a barrier to the Statecourt's enjoining the picketing because of the mischief itengendered. The Supreme Court noted that:The Constitution does not demand that the element ofcommunication in picketing prevail over the mischieffurthered by its use in these situations.Addressing itself to the claim that peaceful picketing is aconstitutionally protectedmode of communication, theCourt, citing the concurrence in theWohlopinion(supra,fn. 3) stated(Hughescase,id.at 464-465):But while picketing is a mode of communication it isinseparably somethingmore and different .. . .Publication in a newspaper or by distribution ofcirculars may convey the same information or make thesame charge as do those patroling picket line. But thevery purpose of a picketline isto exert influences, and itproduces consequences different from other modes ofcommunication. The loyalties and responses evoked andexacted by picket lines are unlike those flowing fromappeals by printed words.[Emphasis added.]That same factor which permits a State thus to enjoinpicketingwhere it produces the evils that a State canconstitutionally act to prevent provides the constitutionalbasis for federal legislation illegalizing picketing where itproduces or tends to produce an evil which the Congresscan validly act to prevent. The prime example is thesecondary boycott provision of the Act itself, for in the pilotcases on the subject (in 1951, when Section 8(b)(4)(B) haddispute is with the primary employer2As has been held with Court approval,a union doesnot achieveexemptionfrom Section8(b)(4)(B)undertheMoore Dry Dockdoctrineunless it has met all four requirementsSeePlumbers Local Union No509(H L Robertson & Associates,Inc), 171 NLRB No 37 (TXD), enfd. 416F.2d 1120 (C A D C ),and cases cited7Bakery & Pastry Drivers v.Wahl, 315 U S 769 (1946), concurringopinion byDouglas, joined inby Black and MurphyIdat 776 MONROE BUILDING CONSTRUCTION TRADES COUNCIL297been Section 8(b)(4)(A)) unions there involved had beenfound to have violated that provision despite a claim thatthe picketing (as indeed other communcations) was freespeech within the protection of the First Amendment andof Section 8(c) of the Act.4 At this stage, it is enough toobserve that we are past the stage where picketing cantenably be defended on the ground that it is "nothingmore" than "simply an announcement to the public" andby that token within the protection of section 8(c) of theAct and the U.S. Constitution, whatever its consequenceson innocent persons. See alsoGiboney v. Empire Storage,336 U.S. 490.The only issue Respondent's position does present iswhether, as Respondent claims, the completion of thebuilding ended its dispute with Sanders, with the result thatthe picketing, whatever its actual or potential injury to theneutral employer, could not have had as a purpose "forcingor requiring any person to cease . . . doing business withany other person," within the meaning of section 8(b)(4)(B).Infra,fn. 7.The Board passed on that question in theSalem BuildingTrades Councilcase,5 which the General Counsel indeedcites as "dispositive." There, after the builder completedtwo buildings with two separate owners, the union picketedeach building with the sign:This building built under sub-standard wages andconditions by Reimann Construction CompanySalem Building TradesCouncilThe Board, with court enforcement, found the union hadthereby violated Section 8(b)(4)(B) of the Acts The Board,in reaching this conclusion inSalem,rejected the union'sdefense that the completion of the building rendered it nolonger "possible to find that such picketing was to force orrequire any person to cease doing business with any otherperson within the language of Section 8(b)(4)(B)" and thefurther defense that its picketing "was protected by thepublicity proviso to Section 8(b)(4) and the first amend-ment."Respondent here, just as it has made no effort todistinguish or otherwise face up with the line of authorityundermining the constitutional and statutory basis for itsassertion of the free- speech protection for the picketing, sotoo has it not undertaken to distinguish the instant casefrom that ofSalem Building.The ignoring of theSalemholding is in the teeth of that case's direct treatment of thevery kind of defense which Respondent raises here.Respondent presumably relies on the one factual variancehere fromSalem.InSalem,the picket sign named thebuilder referred to in the picket sign. Respondent here didnot name the builder.Had Respondent not named Sanders in the picket signwhen the building was under construction, Respondentwould thereby have run afoul of the secondary boycott4N L R B v Denver Building & Construction Trades Council,341U.S675,International Brotherhood of ElectricalWorkers v N L R B, 341U S694,N L R B v Local 74, Carpenters, 341U S 7076Salem BuildingTrades Council (Cascade Employers Assn),164 NLRB23 (1967),enfd 388F 2d 987 (C A 9, 1968)6The violation found was that of subsection (u) of Section 8(bx4XB)The reason for not finding a violation also of (i) was that on the recordbefore it,theBoard found that there was"[no] reasonable basis forprohibition because, as stated in thePlumbers Local Unioncase, supra, fn. 2, the omission of any one of the fourrequirements ofMoore Dry Dockas a condition ofimmunity for picketing of neutral premises would haverendered it vulnerable under Section 8(b)(4)(B). With thebuilding completed, the very omission of the builder'sname,which prior to completion would have condemnedRespondent under Section 8(b)(4)(B), is now, aftercompletion, urged by Respondentas itssalvation. The logicof Respondent's assertion is thus that the union's violationof Section 8(b)(4)(B) inSalemstemmed from its havingdisregarded three of the four requirements ofMoore DryDock,but that had it gone the whole hog, as hasRespondent here, and disregarded all four requirements, itwould have achieved the exonerating effect Respondentclaims for itself. The essence of that approach is thus thatwhile three wrongs, like the proverbial two, do not make aright, a fourth additional wrong cleans the whole slate.Respondent, after stating its "nothing more, nothingless," thesis, continues:There is actually no evidence that any effort was madeon behalf of respondent to contact Roye, or by anymeansto pressure Roye into any promise for the future.The fourteen day picketing was not an attempt toinvolve Sanders.His name wasremoved completelyfrom any sign. No one reading the sign could know thatSanders had built the building.Since, under the holding in theSalemcase, the "ceasedoing business" objective within the meaning of Section8(b)(4)(B) does not vanish with the completion of thebuilding, then it is no more relevant after completion of thebuilding than before that the union did not "actually"contact the neutral employer or endeavor "by any means[other than the picketing itself ] to pressure the neutral intoany promise for the future."The statement that the "fourteen day picketing was notan attempt to involve Sanders"assumes thatif the builder'sname does not appear on the picket sign then by that tokenhe is not "involved." The two are not the same. Were theythe same, then, to repeat, the very omission of the name ofthe builder in the picket sign from May 13 on, whichRespondenturges as its defense,would have been a defensealso ifwhen the building was under construction,Respondent's picket sign had not named the builder. Andthe statement that "no one reading the sign could know thatSanders had built the building" caps the sequence ofirrelevancies. As it happens, the accuracy of that assertionis refuted by the fact that Roye himself would know whoerected his building, and so too would the members of thepublic here appealed to that frequent this area and wouldread into the new sign the name that had been appearing inthe earlier one. So for Roye and the members of the publicthat had read the pre-May 13 sign, the realities are the samehere as they were in theSalemcase,where the picket signconcludingthe [union's]conductwas calculated to invite neutralemployeestomake commoncause byengaging in workstoppages " Theunderlyingissue is the same whether the violation found is that ofsubsection (i)and (u) both, or either of them alone It is to be noted,however, that in contrast withSalem,where noemployee ofany neutralwas inducted by the picketing to refuse to workor performservices, here,as appears in the stipulation, Respondent's picketing causeddrivers of twocarriers to refuse to make deliveries toRoye 298DECISIONSOF NATIONALLABOR RELATIONS BOARDnamed the builder. As to the members of the public who donot know the identity of the builder referred to in the sign,the failure to disclose his identity compounds, as previouslystated, the violation to which Respondent would have beensubject, if, like the union inSalem,ithad disregarded thefirst three requirements ofMoore Dry Dockbut had met thefourth requirement by naming the builder. For the failureto meet all four requirements undermines even further thepurpose of these requirements-that of "contain[ing] asfar as possible the inpact of such pressure on neutrals,"since they are but an "accommodation [to unions whosepicketing of neutrals' premises would otherwise be aviolation ] designed to give reasonable scope to the right ofa union to exert pressure on the employees with whom ithas the dispute." SeePlumbers Union Local, supra,fn. 2, 68LRRM at 1073, and cases cited.Since, as stated, Respondent has made no effort todistinguish Salem on the basic ground on which the kind ofdefense here asserted was rejected, namely, that thecompletion of the building removed the existence of anyperson with whom the picketed employer would by thepicketing be forced to "cease doing business," the issue ofliability could be regarded as decided on the authority oftheSalemcase without more.Some comment, however, may be appropriate in furtherindication of its applicability here. The union inSalemproceeded on the premise that the completion of thebuilding meant the end of the business relationship with thebuilder. Respondent puts it somewhat differently and statesthat with the building completed the "picketing was notdirected against Sanders." This, as stated, is hardlyaccurate. The stipulation states that "at all times materialhereinRespondent has been engaged in a labor disputewith Sanders," and one of said "times material herein" isthe picketing from May 13 on, which is the very subject ofthe violation here imputed to Respondent. Apart from that,the import of the sign itself is Respondent's dispute with thebuilder who is described as having constructed the buildingunder nonunion conditions. So on its face, the sign revealsthat its dispute with Sanders continues albeit he is notspecificallynamed.And in not naming Sanders, thepicketingwas, as earlier stated, nevertheless directedagainstSandersand indeed againstRoye--againstSanders for having made the building under nonunionconditions and against Roye, the picketed employer, forhaving permitted his building to be constructed undernonunion conditionsWe come to the specific question of whether the picketingof Roye had as a purpose that Roye "cease doing business[with Sanders] or any other person "7 Respondent's claimto the contrary is based, as stated, on a shrunkenconception of the term "cease doing business." This narrowconcept disregards the basic tenet that a statute of thischaracter should be liberally construed "in the interest ofeffectuating its purpose and policies."8 The sign here did7Section 8(b)(4), in relevant part, provides that it is an unfair laborpractice for a union-(s)to induce or encourage any individual employed by anypersonto engage ina refusal in the course of his employmenttohandlecommodites or to perform any services, or(u) to threaten, coerce, or restrain any personwhere in either casean object thereof is-(B)forcing or requiring any person to ceasenot exist in a vacuum. It had a purpose,just as did the signwhen the building was being constructed-to wage itscombat against Sanders as a builder under nonunionconditionsDuring that period of construction, however,Respondent had met the conditions of immunity prescribedbyMoore Dry Dockof "direct confrontation with theprimary employer and his employees"(Salem, tdat 36).Here, with Sanders, the primary employer, being no longeron the situs, there is not even a possibility of such"confrontation," yet Roye, the neutral, is being pressuredby a sign, calculated by its tenor to cause employees ofcarriers to refuse to make pickups or deliveries at Roye'sestablishment and to cause members of the public towithhold their patronage. If Respondent were to enjoy theimmunity it claims for such conduct, it would tend to defeatthepurpose of the statute of "shielding unoffendingemployers and others from pressures in controversies nottheir own."N.L R B.v.Denver Bldg., etc., supra,In. 4 at 692.Such a gap in the effectuation of the statute is requiredonly if the concept of "cease doing business" had theconstricted interpretation of that claimed by the union inSalemand implied by Respondent here. Under suchinterpretation, the term "doing business" has no widerscope than a contract or course of action currently inexistence without regard to the potential use the neutralmight in the future have for the services of the builderreferred to in the sign.InSalem,there happened to be a particularized basis onwhich the neutral employers that were there picketed could,in the future, have need for the builder's services. Onebuildingwas a motel that had been constructed for acorporation owning and operating some 38 motels in 14states.The other building was for a corporation owning ashopping center, which on completion of one building inthe center, leased it to a person for use as an ice creamparlor.These persons, of course, could understandablyhave occasion in the future to have further use for abuilding contractor. But the businessess in which thesecompanies were engaged were merely illustrative of thebasic proposition that the completion of the building for aneutral doesnot terminate a businessrelation of the neutralwith the builder, and thata businessrelationship in terms ofthe "cease doing business" concept as used in Section8(b)(4)(B) embraces also the potential need for calling on abuilding contractor's services in the future. Illustrative ofhow Roye in the future could need the services of a buildingcontractor, such as Sanders, are repairs to the building, orconstruction of an extension to the building, or adding anew building based on expansion of the business. Neither inSalem,any more than here, did the neutrals for whom thebuildings were constructed have "any specific future plansof like nature." The Board, inSalem,stated that the issuepresented by the defense was "whether picketing infurtherance of a primary labor dispute, conducted atpremises occupied solely by neutral employers, violateshandling, transporting, or otherwisedealing inthe products of anyproducer,Provided,That nothingcontained in this clause(B) shallbe construedtomake unlawful,where nototherwiseunlawful, anyprimary strike or primarypicketing8Local 825,International Brotherhoodof Operating Engineers (CarletonBrothers Co),131 NLRB 452,464, and cases cited in its in 18 MONROE BUILDING CONSTRUCTION TRADES COUNCIL299Section 8(b)(4)(B) despite the absence ofa presentbusinessrelationship between the employers involved." (Emphasisadded) In concluding that it did, the Board stated(id.at35):In our view, the language of Section 8(b)(4)(B) is broadenough to include attempts to preclude neutrals usingservices of a construction contractor.5 To hold, asRespondent would have us do, that upon the comple-tion of one contract the neutral employers, by virtue oftheirpast business dealings, became fair game forpicketing pressures by a union seeking, as here, toenforce its blacklist of the primary employer, would beto apply that section in a manner inconsistent with bothits terms and the basic policy considerations underlyingitsenactment.5Compare the handbilling involved inN L R B v Servette,Inc, 377U S 46, 47Accordingly, it is found that the picketing here had anobjective forbidden by Section 8(b)(4)(B)-that of forcingRoye, the neutral employer, to refuse to use Sanders forfuture construction services, and hence to "cease doingbusiness"withSanders,inviolationofSection8(b)(4)(ii)(B), in the same manner as inSalem.Here, in addition, the picketing had an object, albeit notits ultimate one,9 of forcing carriers, such as Ryder and theother carrier, to cease doing business with Roye. Theultimate object, of course, was to force Roye to cease doingbusiness with Sanders. The means used, exemplified by theoccurrences on May 13 and May 21, where employees forthe carriers refused to make a scheduled delivery at Roye's,were those in which Respondent, within the meaning ofSection 8(b)(4)(B), "Induce[d] orencourage[d] . . .individual[s]employedbyany person engaged incommerce (here Ryder, as stipulated) to engage in . . . arefusal in the course of [their] employment . . . to handle. . . goods . . . or commodities or to perform any services"with the proscribed objective. Respondent accordinglyviolated (i) as well as (ii) of Section 8(b)(4)(B).10IV. THE REMEDYThe finding that Respondent engaged in conductproscribed by Section 8(b)(4)(i) and (u)(B) of the Act callsfor the requirement that it both discontinue and refraintherefrom and post the requisite notices.9The Board does not differentiate between intermediate and ultimateobjective in connection with a violation of Section 8(b)(4)(B)See Salemat35, fn 4, and cases there cited15Respondents defense, by its breadth, embraces the claim which hadbeen made in theSalemcase,that the picketing had the protection of thepublicityproviso to Section 8(b)(4)(B) and the First Amendment Inrejecting this claim the Board stated(idat 36),It is well settled that picketing which constitutes proscribed measuresfor an unlawful objective is not privileged by the first amendment ofthe Constitution and is not excused by the fact that it also may havehad and informational purpose 9Nor do we view the identification of the building as the offendingproduct sufficient to convert Respondent's picketing into lawfulprimary activity at a secondary boycott (Citing casesat its fn 10 )The picketinghere cannotbe said to have any reasonably direct thrustagainst theprimary employerUpon the findings above and the entire record, I state thefollowing:CONCLUSIONS OF LAW1.By inducing or encouraging individuals employed bypersons engaged in commerce to refuse in the course oftheiremployment to perform the services of makingdeliveries to Roye with an immediate object of forcing theemployers of said employees to cease doing business withRoye, and with an ultimate object of forcing Roye not touse the construction services of Sanders in the future, andthereby to cease doing business with Sanders, and byotherwise threatening econmic injury to Roye with anobjectof forcing Roye to cease doing business withSanders,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (u)(B) of theAct.2.Said unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: uORDERMonroeBuildingConstructionTradesCouncil,AFL-CIO, its officers,agents, and representatives shall:1.Cease and desist from picketing the building orpremises of Jack W.Roye in Monroe,Louisiana,regardingtheworking terms under which Roye'sbuildingwasconstructed,or otherwise inducing or encouraging employ-ees of carriers to refuse to make pickups or deliveries atRoye'sbuilding or handle goods or perform services, andfrom inducing or encouraging members of the public not topatronize Roye's business or other occupants of Roye'sbuilding, and otherwise threatening,coercing or restrainingRoye, where an object is to force Roye not to use theconstruction services ofW. B. Sanders in the future, andtherebyto force Roye to cease doing business with Sanders,or otherwise to force Roye not to make his own selection inthe future concerning whom to use in construction orbuilding services.2.Takethe following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its office and meeting halls copies of theattached noticemarked"Appendix."12Copies of saidnotice,on forms provided by the Regional Director for9SeeHouston Maritime Association(147NLRB 1234,enfd 342 F 2d538, certdenied 382 U S 835)at 1246,1BEW Local501 (SamuelLanger)vN L R B,341 U S 694, 705As the Board there further observed,even if the picket sign created anappeal for a consumer boycott of the so-called "product," it would in thisinstance be of the building itself This, as the Board stated,"would ofnecessityencompass the entire business of the neutral occupant'spremises" A boycottso sweeping is outside the protections of the publicityproviso of Section 8(b)(4)(B) as interpreted by the Supreme Court inN L R B v Fruit & Vegetable Packers(Tree Fruits),377 U S 58, 72ti In the event no exceptions are foled as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposesi2 In the event that the Board's Order is enforced by a judgment of a(Continued) 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 15, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Furnish said Regional Director with signed copies ofthe aforesaid notice for posting by Jack W. Roye, RyderTruck Lines, and Red Line Transfer & Storage Company, ifthey be willing, at places where they customarily postnotices to their employees.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.13United States Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the United States Court of appealsenforcing an order of the National Labor Relations Board "13 Inthe event that this recommended Order is adopted by the Board,this provision shall be midified to read "Notify said Regional Director, inwriting, within 20 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT picket the building orpremises ofJackW. Roye in Monroe, Louisiana, regarding theworking terms under which Roye's building wasconstructed, or otherwise induce or encourage employ-ees of carvers to refuse to make pickups or deliveries atRoye's building or handle goods or perform services,nor will we induce or encourage members of the publicnot to patronize Roye's businessor other occupants ofRoye's building, or threaten, restrain or coerce Roye,where an objectin either case, is to force Roye not touse the construction services of W. B. Sanders in thefuture, and thereby to force Roye to cease doingbusiness with Sanders, or otherwise to force Roye not tomake his own selection in the future concerning whomto use in construction or buildingservices.MONROE BUILDINGCONSTRUCTIONWORKERSCOUNCIL,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions, may bedirected to the Board's Office, T6024 Federal Building(Loyola), 701 Loyola Avenue, New Orleans, Louisiana70113, Telephone 504-527-6361.